         Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WELLS FARGO BANK, N.A.,                          §
         Plaintiff,                              §
                                                 §
v.                                               § Case No. 4:19-cv-616
                                                 §
TINA S. ALEXANDER,                               §
           Defendant.                            §
                                                 §


                                         COMPLAINT

         Plaintiff WELLS FARGO BANK, N.A. (“WELLS FARGO”) by and through its

undersigned counsel, files this Complaint against Defendant, TINA S. ALEXANDER

(“ALEXANDER”), and for causes of action, states and alleges as follows:

                                    NATURE OF ACTION

         1.    WELLS FARGO seeks judicial foreclosure of its mortgage lien on

ALEXANDER’s property, located at 12318 Mossycup, Houston, Texas 77024.

                                           PARTIES

         2.    WELLS FARGO BANK, N.A., is a national banking association, whose

citizenship for purposes of diversity is South Dakota.

         3.    TINA ALEXANDER is a citizen and resident of Houston, Texas, who maybe

served at 12318 Mossycup, Houston, Texas 77024.

                                JURISDICTION AND VENUE

         4.    This Court has jurisdiction under 28 U.S.C. § 1332 as there is complete diversity

of citizenship between Plaintiff WELLS FARGO and Defendants ALEXANDER, and the

amount in controversy exceeds $75,000, exclusive of interests and costs.


584753
      Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 2 of 8



       5.      The Court has general personal jurisdiction over Defendant ALEXANDER given

the facts stated in Paragraph 3 herein.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, as Defendant is a

citizen and resident of Houston, Texas.

                                  FACTUAL ALLEGATIONS

       7.      On September 15, 1998, Defendant TINA S. ALEXANDER executed and

delivered to World Savings Bank, A Federal Savings Bank, a Note Texas Equity Fixed Rate –

First Lien (“Note”), in which the Defendant promised to pay to the order of World Savings Bank,

A Federal Savings Bank the sum of $296,000.00, with interest at the rate stated therein,

beginning November 1, 1998, and continuing each month until paid. A true and correct copy of

the Note is attached as Exhibit 1 and incorporated by reference The promissory note provides

that if there is any default in the payment of any installment when due, the holder may elect to

mature the note, in which event the remaining unpaid balance becomes immediately due and

payable. Plaintiff WELLS FARGO is the owner and holder of this Note and Security Agreement.

       8.      Defendant ALEXANDER obtained the $296,000.00 home equity loan in 1998

(“the Loan”), which is evidenced by the Note, executed by ALEXANDER; and to secure the

Note, Defendant ALEXANDER executed a Texas Equity Deed of Trust (“Deed of Trust”),

which conveyed a security interest in the following Property, situated in Harris County, Texas:

       Lot Fourteen (14), in Block Thirteen (13), of FROSTWOOD, SECTION TWO
       (2), an addition in Harris County, Texas according to the map or plat thereof
       recorded in Volume 77, Page 52 of the Map Records of Harris County.

for the benefit of World Savings Bank, A Federal Savings Bank. A true and correct copy of the

Deed of Trust is attached as Exhibit 2 and incorporated by reference. Plaintiff WELLS FARGO

is now the holder and owner of the Note and the lien conveyed in the Deed of Trust.
       Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 3 of 8



       9.      Defendant ALEXANDER became delinquent in the payment of the Note by

failing and refusing to pay the installment due on December 1, 2007, and all installments due

after that date. On September 17, 2018 the plaintiff, through counsel, gave written notice and

demand to Defendant ALEXANDER that if the delinquent installments were not paid within 30

days, the plaintiff would declare the entire debt due and payable. A true and correct copy of the

plaintiff’s notice and demand is attached as Exhibit 3 and incorporated by reference. The

defendant failed and refused, and continues to fail and refuse, to remedy the default.

       10.     As a result of the defendant's default, and in accordance with the terms of the

promissory note described in Paragraph 7 above, the plaintiff elected to mature the note and

advised the defendant of this election by a letter dated January 15, 2019. A true and correct copy

of the plaintiff's letter is attached as Exhibit 4 and incorporated by reference. Nevertheless,

Defendant ALEXANDER made no payment nor offer to pay all or part of the remaining balance

due.

       11.     As a result of the defendant's default, the plaintiff has been damaged in the sum of

at least $767,108.76, as of November 15, 2018, as unpaid principal, interest, taxes and insurance,

late charges, plus attorneys’ fees as set forth below. The plaintiff seeks judgment for all of these

sums against the defendant and for establishment and foreclosure of the home equity lien

securing the defendants’ obligation.

       12.     However, despite ALEXANDER’S failure and refusal to honor her obligations,

Plaintiff, acting through the loan servicer, advanced funds on numerous occasions for the

protection of the validity and priority of Plaintiff’s interest, as they were authorized to do under

the terms of the Deed of Trust. Those funds advanced included payments for the ad valorem

taxes owed on the Property at various points in time, without which payment, the assorted taxing
      Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 4 of 8



authorities would have long since foreclosed their statutory lien and sold the Property to satisfy

the tax debt. Likewise, those advanced funds also included insurance premiums that provided

protection to both the Plaintiff and ALEXANDER against loss to the Property. The aggregate

amount thus advanced by Plaintiff currently exceeds $26,269.01, and more will accrue as

additional taxes and insurance premiums become due. 70 S.

       13.     All conditions precedent have been performed by WELLS FARGO or have

occurred.

                                FIRST CLAIM FOR RELIEF
                        (Claim for Judicial Foreclosure of Contract Lien.)

       14.     WELLS FARGO seeks judicial foreclosure on the home equity lien, and hereby

repeats and re-alleges the above allegations of this Complaint as if fully set forth herein.

       15.     A debt now exits that is owed by ALEXANDER. The Deed of Trust and the

Property secure a valid home equity lien that conforms to the requirements of Tex. Const. Art.

XVI § 50(a)(6). ALEXANDER is in default for failure to pay the payments required under the

Note and Security Instrument, Section 51.002 of the Texas Property Code, and applicable law.

Upon information and belief, Defendant ALEXANDER is not a member of the National Guard

or United States Military and/or has applied for relief under the provisions of the Soldier’s and

Sailor’s Relief Act of 1940.

       16.     As a result of Defendants ALEXANDER’S default, Plaintiff has been damaged in

the sum of at least $767,108.76, as unpaid principal and interest, plus permissible fees and

expenses allowed by the Note and Deed of Trust, plus future accrued interest and future escrow

advances, fees, and costs permitted under the Note and Deed of Trust. Further, all notices

pursuant to the Deed of Trust and Note have been given. Plaintiff seeks foreclosure of the lien

pursuant to the Deed of Trust and an order to sell the Property.
          Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 5 of 8



                                      SECOND CLAIM FOR RELIEF
                                         (Equitable Subrogation.)

           17.      WELLS FARGO hereby repeats and re-alleges the above allegations of this

Complaint as if fully set forth herein.

           18.      “Equitable subrogation” is a “legal fiction” recognized on occasion by Texas

courts “whereby an obligation, extinguished by a payment made by a third person, is treated as

still subsisting for the benefit of this third person, so that by means of it one creditor is

substituted to the rights, remedies, and securities of another.”1 The general purpose of equitable

subrogation is to prevent unjust enrichment of the debtor.2                      Texas courts are particularly

hospitable to the doctrine of equitable subrogation.3 “Texas courts have also given the doctrine

‘a liberal application…broad enough to include every instance in which one person, no acting

voluntarily, has paid a debt for which another was primarily liable and which in equity and good

conscience should have been discharged by the latter.’”4

           19.      There are two key elements to equitable subrogation: (1) the person whose debt

was paid was primarily liable on the debt, and (2) the claimant paid the debt involuntarily.5 The

Deed of Trust assigns primary responsibility to ALEXANDER for the payment of ad valorem


1
 In re Hyang Ran Wang, 452 B.R. 187, 193 (N.D.Tex.Bnky. 2011) (quoting Murray v. The Cadle Co." 257 S.W.3d
291, 299 (Tex.App.--Dallas 2008, rev. denied) (citing First Nat'l Bank of Houston v. Ackerman, 70 Tex. 315, 8 S.W.
45, 47 (1888; accord Smart v, Tower Land & Inv. Co., 597 S.W.2d 333, 337 (Tex. 1980))).
2
 Bank of America v. Babu, 340 S.W.3d 917, 925 (Tex App.--Dallas 2011, rev. denied 20 12) (citing First Nat'l
Bank of Kerrville v. O'Dell, 856 S.W.2d 410, 415 (Tex. l993); Murray, 257 S.W.3d at 299).
3
  Babu, 340 S.W.3d at 925; Murray, 257 S.W.3d at 299; Interfirst Bank Dallas, N.A. v. U.S. Fid. & Guar. Co., 774
S.W.2d 391, 397 (Tex.App.--Dallas 1989, writ denied).
4
  Babu, 340 S.W.3d at 926 (quoting Murray, 257 S.W.3d at 299 (quoting Forney v. Jorrie, 511 S.W.2d 379, 386
(Tex,Civ.App.....San Antonio 1974, writ refd n.r.e.»); see also Frymire Eng'g Co., Inc. v. Jomar Int'l, Ltd., 259
S.W.3d 140, 144 (Tex.2008); Mid-Continent Ins. Co. v. Liberty Mut. Ins. Co., 236 S.W.3d 765, 774 (Tex.2007);
Diversified Mortg. Investors v. Lloyd D. Blaylock Gen. Contractor, Inc., 576 S.W,2d 794, 807 (Tex.1978) (op. on
reh'g).
5
    Babu, 340 S.W.3d at 925; Murray, 257 S.W.3d at 299.
      Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 6 of 8



taxes and the maintenance of insurance on the Property, authorizing the lender to advance funds

for the payment of those funds when necessary to protect its interest. ALEXANDER has failed

to either pay the ad valorem taxes or maintain the required insurance on the Property. Therefore,

in order to make sure that its interest was adequately protected and that the Property was not lost

to tax foreclosure, Plaintiff was compelled to advance those sums. Consequently, Plaintiff is

entitled to an equitable lien on the Property, separate and apart from its contractual lien, and not

affected by limitations, pursuant to the doctrine of equitable subrogation. Plaintiff therefore asks

the Court to enter judgment declaring the amount of such lien and ordering that it is affixed to

the Property and enforceable by WELLS FARGO.

                                    THIRD CLAIM FOR RELIEF
                            (Claim for Judicial Foreclosure of Equitable Lien.)

       20.     WELLS FARGO hereby repeats and re-alleges the above allegations of this

Complaint as if fully set forth herein.

       21.     Plaintiff seeks judicial foreclosure.

       22.     A debt now exists that is owed by Defendants ALEXANDER. As set forth in the

paragraphs above, Plaintiff has advanced considerable sums, as a result of which, it is entitled to

an equitable lien on the Property, which may be enforced through the foreclosure and sale of the

Property. Upon information and belief, Defendant ALEXANDER is not an active duty member

of the National Guard or United States Military and/or has not applied for relief under the

provisions of the Soldier’s and Sailor’s Relief Act of 1940.

       23.     As a result of the ALEXANDER’S failure to reimburse the sums advanced by

Plaintiff to pay those obligations on which ALEXANDER was primarily obligated, Plaintiff has

been damaged. Plaintiff seeks to judicially foreclose its equitable lien on the Property, in

accordance with applicable Texas state and federal law.
      Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 7 of 8



                                   FOURTH CLAIM FOR RELIEF
                                     (Claim for attorneys’ fees.)

       24.     Pursuant to Tex. Civ. Prac. & Rem Code § 38.001, and the terms of the Note and

Deed of Trust, Plaintiff is entitled to recover the attorneys’ fees and costs incurred in connection

with its attempts to collect the amounts due under the Note and Deed of Trust, as well as any

expenses associated with the collection of such amounts. As a result of ALEXANDER’S

default on the Note, Plaintiff retained counsel and agreed to pay them reasonable attorneys’ fees

and costs for collecting the amounts due and owing under the Note. Plaintiff has incurred and

will continue to incur such fees and expenses. Plaintiff requests the Court to award Plaintiff all

reasonable and necessary attorneys’ fees incurred in prosecuting these claims, which sums are

secured by the Deed of Trust, and as are just and equitable.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff WELLS FARGO respectfully requests that this Court enter

judgment in its favor against ALEXANDER, as follows:

       (a)     An order judicially foreclosing WELLS FARGO’S lien and ordering sale of the

               subject Property;

       (b)     Plaintiff’s costs, including reasonable attorneys’ fees and expenses, as well as

               costs of court and other costs of collection, through entry of judgment and any

               appeals;

       (c)     Interest accrued and accruing through the date of judgment as provided under the

               Note and Deed of Trust;
Case 4:19-cv-00616 Document 1 Filed on 02/21/19 in TXSD Page 8 of 8



(d)   Declaratory judgment as outlined above and inclusion of an order within the final

      judgment of the case, foreclosing the equitable lien and ordering the sale of the

      subject Property;

(e)   Post-judgment interest on all such amounts from the date of judgment until paid at

      the maximum rate allowed by law; and

(f)   For such other and further relief, general and special, at law and in equity, to

      which WELLS FARGO may be justly entitled.

                                           Respectfully submitted,

                                           /s/ Robert Y. Petersen
                                           Robert Y. Petersen
                                           Texas Bar 24083655
                                           Federal Bar No. 1725986
                                           701 N Post Oak Rd, Suite 205
                                           Houston, TX 77024
                                           (713) 293-3602 phone
                                           (858) 412-2773 facsimile
                                           rpetersen@aldridgepite.com

                                           Of Counsel:
                                           Aldridge Pite, LLP
                                           Robert L. Negrin
                                           Texas Bar 14865550
                                           rnegrin@aldridgepite.com
